Exhibit 10.310



ENDO HEALTH SOLUTIONS INC.
EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”) is hereby entered into as of May 18, 2015, by
and between Endo Health Solutions Inc. (the “Company”), a wholly-owned
subsidiary of Endo International plc (“Endo”), and Paul Campanelli (“Executive”)
(hereinafter collectively referred to as “the parties”).
RECITALS:
A.    WHEREAS, Endo entered into a Merger Agreement (the “Merger Agreement”) on
the date hereof with Par Pharmaceuticals Holdings, Inc. (“Par”), among others,
whereby Endo is acquiring all of the outstanding shares of common stock of Par
pursuant to the terms and subject to the conditions of the Merger Agreement;
B.    WHEREAS, following such acquisition, Executive will serve as Group
President, Generics of Par Pharmaceutical, Inc. (a subsidiary of Par), and an
executive officer of Endo, on such terms and conditions as set forth herein; and
C.    WHEREAS, in order to reflect such terms and conditions, the parties hereto
desire to replace Executive’s Employment Agreement dated as of May 3, 2012 (the
“Prior Employment Agreement”) with this Agreement effective on the consummation
of the transactions contemplated by the Merger Agreement (the “Merger”).


In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:


1.
Term. The term of Executive’s employment under this Agreement shall be for the
period commencing on the consummation of the Merger (the “Employment
Commencement Date”) and ending, subject to earlier termination as set forth in
Section 6, on the third anniversary of the Employment Commencement Date (the
“Employment Term”). This Agreement shall be null and void in the event that the
Merger is not consummated and will terminate upon the termination of the Merger
Agreement in accordance with the terms of the Merger Agreement.



2.
Employment. During the Employment Term:


a.
Executive shall be assigned with the duties and responsibilities of Group
President, Generics of Par Pharmaceutical, Inc. as may reasonably be assigned to
Executive from time to time by the President and Chief Executive Officer of Endo
or by the Board of Directors of Endo (the “Board”) or a committee of the Board.
Executive shall perform such duties, undertake the responsibilities, and
exercise the authorities customarily performed, undertaken and exercised by
persons situated in a similar executive capacity at a similar company. If, at
any time, Executive is elected as a director or officer of Endo or any of Endo’s
affiliates, Executive









--------------------------------------------------------------------------------



will fulfill Executive’s duties as such director or officer without additional
compensation.
  
b.
Executive shall devote Executive’s substantially full-time business attention to
the business and affairs of the Company and its affiliates. Notwithstanding the
foregoing, Executive may (i) subject to the prior written approval of the Board,
serve on one (1) public company board of directors (other than Endo), and (ii)
serve on civil, charitable or non-profit boards or committees, or manage
personal and family investments and affairs, participate in industry
organizations and deliver lectures at educational institutions, in case of each
of (i) or (ii) so long as such service and activity does not interfere,
individually or in the aggregate, with the performance of his responsibilities
hereunder and subject to the code of conduct and other applicable written
policies of the Company and its affiliates as in effect from time to time.


c.
Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives.


3.
Sign-On Compensation



a.
Initial Performance Share Unit Grant. On the first trading day following the
Employment Commencement Date (the “Grant Date”), Executive shall receive a grant
of performance share units (“Initial PSUs”) under Endo’s Amended and Restated
2010 Stock Incentive Plan or any successor plan thereto (the “Plan”). The number
of Initial PSUs shall be equal to $1,900,000, divided by the Fair Market Value
(as defined in the Plan) of an Endo ordinary share as of the Grant Date (rounded
down to the nearest whole share). The Initial PSUs shall vest on the third
anniversary of the Grant Date, provided Executive is then employed by the
Company or one of its affiliates and subject to the achievement of the
applicable performance goals, as determined by the Compensation Committee of the
Board (the “Committee”). All Initial PSUs shall be subject to the terms and
conditions of the Plan and applicable award agreement.



b.
Initial Restricted Stock Unit Grant. On the Grant Date, Executive shall receive
a grant of restricted stock units under the Plan (the “Initial RSUs”). The
number of Initial RSUs shall be equal to $950,000, divided by the Fair Market
Value of an Endo ordinary share as of the Grant Date (rounded down to the
nearest whole share). The Initial RSUs shall vest ratably over a four-year
period, 25% on each anniversary of the Grant Date, provided Executive is
employed on such dates by the Company or one of its affiliates. All Initial RSUs
shall be subject to the terms and conditions of the Plan and applicable award
agreement.




2





--------------------------------------------------------------------------------



c.
Initial Stock Option Grant. On the Grant Date, Executive shall receive a grant
of nonqualified stock options under the Plan (the “Initial Stock Options”)
valued at $950,000 using a Black Scholes valuation based on the closing price of
Endo’s ordinary shares on the Grant Date with methodology determined by the
Committee in its sole discretion (rounded down to the nearest whole share). The
Initial Stock Options shall vest ratably over a four-year period, at a rate of
25% percent of the total Initial Stock Options on each of the four anniversaries
of the Grant Date, provided Executive is employed on such dates by the Company
or one of its affiliates. The Initial Stock Options shall be subject to the
terms and conditions set forth in the Plan and applicable award agreement.

d.
Share Purchase Requirement and Matching Share Unit Grant. Within thirty (30)
days following the Employment Commencement Date, Executive shall purchase, on
the market and during periods of open trading in accordance with applicable law,
Endo ordinary shares with an aggregate purchase price of at least fifteen
percent (15%) of the after-tax proceeds that Executive receives in connection
with the Merger from the cancellation of his Par option awards (the “Purchased
Shares”); provided, however, if Executive is precluded from completing such
purchases in the marketplace due to being subject to blackout periods or other
restrictions on his ability to purchase such shares due to his possession of
material inside information, the Company shall extend the period of time to
complete such market purchases such that Executive shall have a reasonable
opportunity to complete the purchase of the Purchased Shares. Notwithstanding
the foregoing, Executive may satisfy his obligation to purchase such Purchased
Shares by retaining all or a portion of the Endo ordinary shares received in the
Merger (with such shares valued for purposes of the purchase obligation using
the Parent VWAP (as defined in the Merger Agreement)). Executive shall be
required to retain Purchased Shares with a purchase price of $5,000,000 for
three years following the Employment Commencement Date and Executive shall be
required to retain the balance of the Purchased Shares for one year following
the Employment Commencement Date, to the extent, in either case, that he remains
employed by the Company during each such period. In connection with such share
ownership requirements, Executive shall receive matching share units equal to
one matching share unit for each ordinary share of Endo purchased, up to
$5,000,000 in purchases. Such matching share units shall be subject to the terms
and conditions set forth in the matching share unit agreement attached hereto as
Exhibit A.



4.
Annual Compensation and Equity Grants.



a.
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $950,000 per annum or such
increased amount as the President and Chief Executive




3





--------------------------------------------------------------------------------



Officer of Endo or the Committee may from time to time determine, and which
shall be reviewed for such increase annually, with the first such planned review
to occur no later than March 2016 (hereinafter referred to as the “Base
Salary”). Such Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives, but no less frequently than
monthly.

b.
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, beginning with the 2015 fiscal year, Executive shall be
eligible to receive annual cash incentive compensation. Executive shall be
eligible to receive a target annual cash bonus of 80% of Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”), with the
opportunity to receive a maximum annual cash bonus in accordance with the terms
of the applicable annual cash bonus plan as in effect from time to time. Any
bonus payment shall be subject to the achievement of performance targets as set
by the Committee. Such annual cash bonus shall be paid in no event later than
March 15th of the taxable year following the end of the taxable year to which
the performance targets relate, provided that Executive is employed by the
Company or one of its affiliates through December 31st of the applicable fiscal
year and any performance targets established by the Committee for the applicable
fiscal year have been achieved. For 2015, Executive’s Target Bonus shall not be
pro-rated.



c.
Equity Compensation. For each fiscal year or part thereof during the Employment
Term, beginning with grants made in 2016 with respect to 2015 performance,
Executive shall be eligible to receive equity-based compensation with a targeted
grant date Fair Market Value equal to 250% of Executive’s Base Salary for such
fiscal year. All such equity-based awards shall be subject to the terms and
conditions set forth in the applicable plan and award agreements, and in all
cases shall be as determined by the Committee. For the annual grant to be made
in 2016, Executive’s annual grant shall not be pro-rated.


5.
Other Benefits.



a.
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its affiliates and made available to employees of the Company
generally, including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, dental, life or travel
accident insurance benefit plans, to the extent Executive is eligible under the
terms of such plans. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to employees of
the Company generally.




4





--------------------------------------------------------------------------------



Executive is responsible for any taxes that may be due based upon the value of
the benefits provided.

b.
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company or its affiliates for the
purpose of providing compensation and/or benefits to comparable executive
employees of the Company, including, but not limited to, the Company’s deferred
compensation plans and any supplemental retirement, deferred compensation,
supplemental medical or life insurance or other bonus or incentive compensation
plans. Unless otherwise provided herein, Executive’s participation in such plans
shall be on the same basis and terms, as other senior executives of the Company.
No additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder. Executive is responsible for any taxes that may be due
based upon the value of the benefits provided.


c.
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company or its affiliates to its senior executives. For the avoidance of doubt,
Executive shall not be entitled to any excise tax gross-up under Section 280G or
4999 of the Internal Revenue Code (or any successor provision) or any other tax
gross-up.



d.
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder that have been incurred in accordance with the Company’s
business expense and travel and entertainment policies in effect from time to
time. Such reimbursement shall be made as soon as practicable and in no event
later than the end of the calendar year following the calendar year in which the
expenses were incurred.


e.
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office, with such secretarial and other support facilities
as are commensurate with Executive’s status with the Company, which facilities
shall be adequate for the performance of Executive’s duties hereunder.



f.
Paid Time Off. Executive shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of Executive’s employment under




5





--------------------------------------------------------------------------------



this Agreement in accordance with the Company’s policies as in effect from time
to time, pursuant to the following:


i.
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four (4) weeks per year; vacation must be taken at such time or
times as approved by Endo’s President and Chief Executive Officer; and



ii.
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.


6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment that would preclude Executive from having a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), upon such termination of
employment.



a.
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability (as
defined below). For purposes of this Agreement, Executive will be deemed to have
a “Disability” if, as a result of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, Executive is unable
to perform the core functions of Executive’s position (with or without
reasonable accommodation) or is receiving income replacement benefits for a
period of three (3) months or more under an accident and health plan covering
employees of the Company. Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.


b.
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.


c.
Cause. The Company may terminate Executive’s employment for “Cause” by providing
a Notice of Termination (as defined in Section 7 below) that notifies Executive
of his termination for Cause (as defined below), effective as of the date of
such notice. “Cause” shall mean, for purposes of this Agreement: (a) the
continued failure by Executive to use good faith efforts




6





--------------------------------------------------------------------------------



in the performance of Executive’s duties under this Agreement (other than any
such failure resulting from Disability or other allowable leave of absence); (b)
the criminal felony indictment of Executive by a court of competent
jurisdiction; (c) the engagement by Executive in misconduct that has caused, or,
is reasonably likely to cause, material harm (financial or otherwise) to the
Company or its affiliates; such harm may be caused by, without limitation, (i)
the unauthorized disclosure of material secret or Confidential Information (as
defined in Section 10(d) below) of the Company or any of its affiliates, (ii)
the debarment of the Company or any of its affiliates by the U.S. Food and Drug
Administration or any successor agency (the “FDA”) or any non-U.S. equivalent,
or (iii) the registration of the Company or any of its affiliates with the U.S.
Drug Enforcement Administration of any successor agency (the “DEA”) to be
revoked; (d) the debarment of Executive by the FDA; (e) the continued material
breach by Executive of this Agreement, or (f) Executive makes, or is found to
have made, a certification relating to the Company’s financial statements and
public filings that is known to Executive to be false. Notwithstanding the
foregoing, prior to having “Cause” for Executive’s termination (other than as
described in clauses (b) and (d) above), the Company must deliver a written
demand to Executive which specifically identifies the conduct that may provide
grounds for Cause within ninety (90) calendar days of the Company’s actual
knowledge of such conduct, events or circumstances, and Executive must have
failed to cure such conduct (if curable) within thirty (30) days after such
demand. References to the Company in subsections (a) through (f) of this
paragraph shall also include affiliates of the Company.

d.
Without Cause. The Company may terminate Executive’s employment other than for
Cause, Disability or death. The Company shall deliver to Executive a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive’s employment other than for Cause, Disability or death, and the
Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period.


e.
Termination by Executive Without Good Reason. Executive may voluntarily
terminate Executive’s employment without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period.


f.
Termination by Executive for Good Reason. Executive may terminate employment
with the Company for Good Reason (as defined below) by delivering to the Company
a Notice of Termination not less than thirty (30) days prior to the termination
of Executive’s employment for Good Reason.




7





--------------------------------------------------------------------------------



The Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period. For
purposes of this Agreement, “Good Reason” means any of the following without the
Executive’s written consent: (a) a material diminution in Executive’s Base
Salary, Target Bonus (provided that failure to earn a bonus equal to or in
excess of the Target Bonus by reason of failure to achieve applicable
performance goals shall not be deemed Good Reason) or benefits; (b) a material
diminution of his position, responsibilities, duties or authorities from those
in effect as of the Employment Commencement Date; (c) any change in reporting
structure such that Executive is required to report to someone other than the
Company’s President and Chief Executive Officer, the Board or a committee of the
Board; (d) following Executive’s relocation, any requirement by the Company that
Executive’s principal place of employment be moved to a location that is more
than fifty (50) miles from the current location of Executive’s principal place
of employment; or (e) any material breach by the Company of its obligations
under this Agreement. Executive shall provide notice of the existence of the
Good Reason condition within ninety (90) days of the date Executive learns of
the condition, and the Company shall have a period of thirty (30) days during
which it may remedy the condition, and in case of full remedy such condition
shall not be deemed to constitute Good Reason hereunder.

7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination (as defined below) to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in Section 14(j)
below).


8.
Compensation Upon Termination.



a.
Termination by the Company for Cause or by Executive Without Good Reason During
the Employment Term. If Executive’s employment is terminated (A) by the Company
for Cause or (B) by Executive Without Good Reason, in either case during the
Employment Term, the Company shall provide Executive with the following payments
and benefits:



i.
any accrued and unpaid Base Salary;


ii.
any annual cash incentive compensation earned but unpaid in respect of any
completed fiscal year preceding the termination




8





--------------------------------------------------------------------------------



date;

iii.
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination date
in accordance with the Company’s expense reimbursement and travel and
entertainment policies in effect from time to time;


iv.
any accrued and unpaid vacation pay;


v.
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and



vi.
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.


(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).

b.
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay or provide to
Executive:



i.
the Accrued Compensation;



ii.
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive shall be multiplied by a fraction (A) the numerator of which is the
number of days in such fiscal year through termination date and (B) the
denominator of which is 365 (the “Pro-Rata Bonus”) and shall be payable in a
lump sum payment at the time such bonus or incentive awards are payable to other
participants;






9





--------------------------------------------------------------------------------



iii.
accelerated vesting, non-forfeitability and exercisability, as of the
termination date, of the Initial RSUs and the Initial Stock Options, which shall
remain exercisable in accordance with its terms; and



iv.
continued coverage for Executive and Executive’s dependents under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which such two year period shall run concurrently with the COBRA
period, and which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible (provided, however, the parties agree to cooperate
such that the continued coverage is, to the extent practicable, provided in a
manner so as to minimize adverse tax consequences to the Company under Section
4980D of the Code).



Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit.


c.
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay or provide to Executive’s
beneficiaries:



i.
the Accrued Compensation;



ii.
the Pro-Rata Bonus payable in a lump sum at the time such bonus or incentive
awards are payable to other participants;



iii.
accelerated vesting, non-forfeitability and exercisability, as of the
termination date, of the Initial RSUs and the Initial Stock Options, which shall
remain exercisable in accordance with its terms; and



iv.
continued coverage for Executive’s dependents under any health, medical, dental,
vision or life insurance program or policy in which Executive was eligible to
participate as of the time of Executive’s employment termination, for two (2)
years following such termination on terms no less favorable to Executive’s
dependents (including with respect to payment for the costs thereof) than those




10





--------------------------------------------------------------------------------



in effect immediately prior to such termination, which such two year period
shall run concurrently with the COBRA period (provided, however, that to the
extent practicable, such continued coverage shall be provided in a manner so as
to minimize adverse tax consequences to the Company under Section 4980D of the
Code).


d.
Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause (other than on
account of Executive’s death or Disability) or by Executive for Good Reason, in
each case during the Employment Term, Executive shall be entitled to the
benefits provided in this Section 8(d):


i.
the Accrued Compensation;



ii.
the Pro Rata Bonus payable in a lump sum at the time such bonus or incentive
awards are payable to other participants;


iii.
accelerated vesting, non-forfeitability and exercisability, as of the
termination date, of the Initial RSUs and the Initial Stock Options, which shall
remain exercisable in accordance with their terms;



iv.
subject to Executive’s compliance with Section 14(g) hereof, a lump sum payment
equal to two (2) times the sum of Executive’s Base Salary and Target Bonus as in
effect immediately prior to Executive’s termination of employment. Such payment
shall be made on the 60th day following the date of Executive’s termination of
employment; and



v.
subject to Executive’s compliance with Section 14(g) hereof, the Company shall
provide Executive and Executive’s dependents with continued coverage under any
health, medical, vision, dental and life insurance program or policy in which
Executive was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which such two year period shall run concurrently with the COBRA
period and which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible (provided, however, the parties agree to cooperate
such that the continued coverage is, to the extent practicable, provided in a
manner so as to minimize adverse tax




11





--------------------------------------------------------------------------------



consequences to the Company under Section 4980D of the Code).

e.
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(b)(iv) and 8(d)(v) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.



f.
Survival. The Company’s obligations under this Section 8 shall survive the
termination of the Employment Term.


9.
Certain Tax Treatment.



a.
Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code or any successor provision thereto, or any similar tax imposed by state or
local law, then Executive may, in his sole discretion, waive the right to
receive any payments or distributions (or a portion thereof) by the Company in
the nature of compensation to or for Executive’s benefit if and to the extent
necessary so that no Payment to be made or benefit to be provided to Executive
shall be subject to the Excise Tax (such reduced amount is hereinafter referred
to as the “Limited Payment Amount”), but only if such reduction results in a
higher after-tax payment to Executive after taking into account the Excise Tax
and any additional taxes Executive would pay if such Payments and benefits were
not reduced. If so waived, the Company shall reduce or eliminate the Payments
provided under Section 8, to effect the provisions of this Section 9 (with
payments not subject to Section 409A of the Code being reduced first). The
determination of the amount of Payments that would be required to be reduced to
the Limited Payment Amount pursuant to this Agreement and the amount of such
Limited Payment Amount shall be made, at the Company’s expense, by a reputable
accounting firm selected by Executive and reasonably acceptable to the Company
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the date of
termination, if applicable, or such other time as specified by mutual agreement
of the Company and Executive, and if the Accounting Firm determines that no
Excise Tax is payable by Executive with respect to the Payments, it shall
furnish Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to any such Payments. The




12





--------------------------------------------------------------------------------



Determination shall be binding, final and conclusive upon the Company and
Executive.


b.
Ordering of Reduction.  In the case of a reduction in the Payments pursuant to
Section 9(a), the Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.


c.
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 8 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or death, if earlier), with
interest for any cash payments so delayed, from the date such cash amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Code for the month in
which the payment would have been made but for the delay in payment required to
avoid the imposition of an additional rate of tax on Executive, (iii) each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of Section 409A of the
Code, (iv) any payments that




13





--------------------------------------------------------------------------------



are due within the “short term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise and (v) amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one (1) year may not effect amounts reimbursable or provided in any
subsequent year.

10.
Records and Confidential Data.



a.
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive’s employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.


b.
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with apparent jurisdiction to order
him to divulge, disclose or make accessible such information, provided that
Executive notify the Company prior to such disclosure, (y) in the course of any
proceeding under Section 13 or 14 of this Agreement or (z) in confidence to an
attorney or other professional advisor for the purpose of securing professional
advice, so long as such attorney or advisor is subject to confidentiality
restrictions no less restrictive than those applicable to Executive hereunder.


c.
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that is in his possession or
control and Executive will destroy all of his copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information. Within
five (5) business days of the receipt of such request by Executive,




14





--------------------------------------------------------------------------------



Executive shall, upon written request of the Company, deliver to the Company a
document certifying that such written Confidential Information has been returned
or destroyed in accordance with this Section 10(c).

d.
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation,



i.
trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);


ii.
information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and


iii.
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its affiliates containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.


e.
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, correspondence, personal diaries, calendars,
personal files, rolodex (and paper/electronic equivalents) and phone books (so
long as no such materials are covered by any Company hold order), (ii) documents
relating to his personal entitlements and




15





--------------------------------------------------------------------------------



obligations, and (iii) information that is necessary for his personal tax
purposes.

11.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.



a.
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of eighteen (18) months after Executive’s
cessation of employment with the Company, not to solicit or participate in or
assist in any way in the solicitation of any employees of the Company or its
affiliates; provided that the foregoing shall not apply to Executive’s personal
assistant. For purposes of this covenant, “solicit” or “solicitation” means
directly or indirectly influencing or attempting to influence employees of the
Company or its affiliates to cease employment with the Company and its
affiliates (except in the course of Executive’s duties to the Company) or to
become employed with any other person, partnership, firm, corporation or other
entity. Executive agrees that the covenants contained in this Section 11(a) are
reasonable and desirable to protect the Confidential Information of the Company
and its affiliates, provided, that solicitation through general advertising not
targeted at the Company’s or its affiliates’ employees or the provision of
references shall not constitute a breach of such obligations.


b.
Covenant Not to Compete.



i.
To protect the Confidential Information and other trade secrets of the Company
and its affiliates as well as the goodwill and competitive business of the
Company and its affiliates, Executive agrees, during the Employment Term and for
a period of eighteen (18) months after Executive’s cessation of employment with
the Company, that Executive will not, except in the course of Executive’s
employment hereunder, directly or indirectly manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, or
render services or advice to, any third party, or any business, whose products
compete in whole or in part with the products or services (both on market and in
development) material to the Company or any business unit on the termination
date that constitutes more than 5% of the Company’s revenues on the termination
date; provided, however, that Executive may in any event (x) own up to a 5%
passive ownership interest in any public or private entity and (y) serve on the
board of any business that competes with the business




16





--------------------------------------------------------------------------------



of the Company and its affiliates as an immaterial part of its overall business,
provided that he recuses himself fully and completely from all matters relating
to such business.

ii.
For purposes of this Section 11(b), any third party, or any business, whose
products compete includes any entity with which the Company or any of its
affiliates has a product(s) licensing agreement at the date of the cessation of
Executive’s employment with the Company and any entity with which the Company or
any of its affiliates is, as of the date of the cessation of Executive’s
employment with the Company, to the knowledge of Executive (as reflected by the
deliberations of the Company’s senior leadership team), negotiating, and
eventually concludes within twelve (12) months of the Employment Term, a product
licensing or acquisition agreement.


c.
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company agrees that during and following the Employment Term,
neither the Company nor any Affiliate (in any authorized corporate
communication), nor any director or officer of either of them, will issue any
written statement that disparages Executive or encourages or induces others to
disparage Executive. The term “disparage” includes, without limitation, comments
or statements adversely affecting in any manner (i) the conduct of the business
of the Company Entities and Persons, or (ii) the business reputation of the
Company Entities and Persons. Nothing in this Agreement is intended to or shall
prevent either party from providing, or limiting testimony in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.


d.
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of Executive’s service
with the Company by providing truthful information. The Company




17





--------------------------------------------------------------------------------



agrees to promptly reimburse Executive for reasonable expenses reasonably
incurred (including travel expenses, attorneys’ fees and other expenses of
counsel) by Executive, in connection with Executive’s cooperation pursuant to
this Section 11(d). Such reimbursements shall be made as soon as practicable but
in any event within sixty (60) days following Executive’s submission of a
written invoice to the Company describing such expenses in reasonable detail,
and in no event later than the calendar year following the year in which the
expenses are incurred. Executive agrees that, in the event Executive is
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to Executive’s employment by the Company,
Executive will, to the extent not legally prohibited from doing so, give prompt
notice of such request to Endo’s Chief Legal Officer so that the Company may
contest the right of the requesting person or entity to such disclosure before
making such disclosure. Nothing in this provision shall require Executive to
violate Executive’s obligation to comply with valid legal process.

e.
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.


f.
Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.


12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware, or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address




18





--------------------------------------------------------------------------------



provided by Executive to the Company, or in any other manner authorized by law.

13.
Representations and Warranties.



a.
The Company represents and warrants that (i) it is fully authorized to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


b.
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.


14.
Miscellaneous.



a.
Successors and Assigns.



i.
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or to an
affiliate of the Company. The term “the Company” as used herein shall include a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.





19





--------------------------------------------------------------------------------



ii.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.


b.
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $25,000, incurred by Executive
in connection with the negotiation of this Agreement and related employment
arrangements. Such reimbursement shall be made as soon as practicable, but in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred.



c.
Indemnification. Executive shall be indemnified by the Company to the maximum
extent permitted by applicable law and the memorandum and articles of
association of Endo. In addition, the Company agrees to maintain, at the
Company’s sole expense, a director’s and officers’ liability insurance policy
covering Executive both during the Employment Term and while the potential
liability exists (but in no event longer than six (6) years) after the
Employment Term, that is no less favorable than the policy covering other
similarly-situated executive officers of the Company from time to time. The
obligations under this paragraph shall survive termination of the Employment
Term.


d.
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.


e.
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of Endo’s Chief
Legal Officer. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.


f.
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount




20





--------------------------------------------------------------------------------



thereof.

g.
Release of Claims. The termination benefits described in Section 8(d)(iv) and
(v) of this Agreement shall be conditioned on Executive delivering to the
Company, a signed release of claims in the form of Exhibit B hereto within
forty-five (45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by the Company under Section
14(c) of this Agreement or under any other indemnification agreement entered
into between Executive and the Company.


h.
Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its affiliates. Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company of a limited power of attorney to sign in Executive’s
name and on Executive’s behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.


i.
Executive Acknowledgement. Executive acknowledges that he will be subject to
stock ownership guidelines, requiring Executive to own shares equal to two times
his Base Salary, as implemented and updated from time to time by the Committee.


j.
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or noncompliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


k.
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of




21





--------------------------------------------------------------------------------



compensation that is required under the preceding sentence shall not in and of
itself constitute a breach of this Agreement, provided, however, that the
Company shall provide economically equivalent payments or benefits to Executive
to the extent permitted by law.

l.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.


m.
No Conflicts. Executive represents and warrants to the Company that Executive is
not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder. The Company represents and
warrants to Executive that the Company is not a party to or otherwise bound by
any agreement or arrangement (including, without limitation, any license,
covenant, or commitment of any nature), or subject to any judgment, decree, or
order of any court or administrative agency, that would conflict with or will be
in conflict with or in any way preclude, limit or inhibit the Company’s ability
to execute this Agreement or to carry out the Company’s duties and
responsibilities hereunder.


n.
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.


o.
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.


p.
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 8, 10, 11, and 12 shall
survive the Employment Term.





22





--------------------------------------------------------------------------------



q.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


r.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof. By executing this Agreement, Executive expressly
acknowledges that the consummation of the Merger and the changes to the terms
and conditions of his employment set forth in this Agreement shall not
constitute Good Reason under either this Agreement or the Prior Employment
Agreement.


s.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.



15.
Certain Rules of Construction.



a.
The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.



b.
Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.



c.
The term “including” is not limiting and means “including without limitation.”



d.
References in this Agreement to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Agreement) and to any subordinate legislation made from time to
time under such statute or statutory provision.



e.
References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.



f.
References to “$” are to United States Dollars.




23





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.


 


ENDO HEALTH SOLUTIONS INC.

By:
  /s/ RAJIV DE SILVA
Name:
Rajiv De Silva
Title:
President & Chief Executive Officer

EXECUTIVE

By:
  /s/ PAUL CAMPANELLI
Name:
Paul Campanelli






24





--------------------------------------------------------------------------------




Exhibit A
Grant No.:
ENDO INTERNATIONAL PLC
MATCHED PERFORMANCE AWARD AGREEMENT
UNDER THE 2015 STOCK INCENTIVE PLAN


This Matched Performance Award Agreement (this “Award Agreement”) is made and
entered into as of the date of grant set forth below (the “Date of Grant”) by
and between Endo International plc, an Irish public limited company (the
“Company”), and the participant named below (the “Participant”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Company’s 2015 Stock Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


Name of Participant:    


Number of Shares Underlying the Matched Performance Award:


Date of Grant:    


Performance Period:
The period beginning on Date of Grant and ending on the third anniversary of the
Date of Grant.



Vesting Date:    [third anniversary of date of grant]


1.    Grant of Matched Performance Awards. The Company hereby grants to the
Participant the total number of restricted stock units set forth above (the
“Matched Performance Award”), subject to all of the terms and conditions of this
Award Agreement and the Plan.


2.     Form of Payment and Vesting. The Matched Performance Award shall
represent the right to receive the number of shares of Company Stock set forth
above on the first business day following the last day of the Performance Period
(the “Vesting Date”), if (a) the Committee (or such individuals or entity
designated by the Committee) determines that a number of shares of Company Stock
equal to the Matched Performance Award, as determined in accordance with Exhibit
A hereto, has been earned, (b) except as provided in Paragraph 4 of this Award
Agreement, the Participant is employed by the Company or one of its Subsidiaries
through the Vesting Date, and (c) the Matched Performance Award has not been
forfeited in accordance with the provisions of Section 3(a) of this Award
Agreement. Notwithstanding the above, earned shares of Company Stock shall be
treated as delivered on the first business day following the Vesting Date (the
“Delivery Date”) provided that they are delivered on a date following the
Delivery Date that is in the same calendar year as the Delivery Date or, if
later, by the fifteenth day of the third calendar month following the Delivery
Date. If the Matched Performance Award is not earned in accordance with the
provisions of Exhibit A as of the Vesting

1



--------------------------------------------------------------------------------




Date, as determined by the Committee (or its designee), the Matched Performance
Award shall be immediately forfeited.


3.    Restrictions.


(a) Additional Forfeiture Provisions. If (i) prior to the Vesting Date, the
Participant sells (or otherwise disposes of in a manner not specifically
approved by the Committee) any Match Eligible Shares (as defined below) or (ii)
during the six months following the Date of Grant, the Participant sells (or
otherwise disposes of in a manner not specifically approved by the Committee)
any shares of Company Stock, whether or not Match Eligible Shares, the Matched
Performance Award shall be forfeited. For purposes of this Award Agreement,
“Match Eligible Shares” shall mean the shares of Company Stock that the
Participant acquires in accordance with Section 3(d) of the Participant’s
employment agreement dated as of [DATE] (the “Employment Agreement”) for which
the Participant has received a corresponding Matched Performance Award under
this Agreement.
 
(b) Notification Requirements. The Participant hereby agrees to notify the
Company of (i) any Common Shares that the Participant sells during the six month
period following the Date of Grant and (ii) any Match Eligible Shares that the
Participant sells prior to the Vesting Date and the Company, in its sole
discretion, has the authority to determine whether such sale results in the
forfeiture of the Matched Performance Award in accordance with the terms of this
Award Agreement.


(c) Sales Restrictions. The Matched Performance Award granted hereunder may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
or encumbered, and shall be subject to a risk of forfeiture and until any
additional requirements or restrictions contained in this Award Agreement or in
the Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.


4.     Termination of Employment Services; Disability.


(a) Termination of Employment For Cause. Upon a Participant’s termination of
employment with the Company and its Subsidiaries for Cause prior to the Vesting
Date, the Participant’s Matched Performance Award shall be forfeited as of the
date of such termination of employment.


(b) Termination of Employment On Account of Death. Upon termination of a
Participant’s employment on account of death prior to the Vesting Date, the
Participant’s Matched Performance Award shall vest as of the date of such
termination of employment and shall be settled in shares of Company Stock for
the benefit of the Participant’s estate no later than the end of the calendar
year in which the Participant’s death occurs or, if later, by the fifteenth day
of the third calendar month following the Participant’s death.


(c) Termination of Employment On Account of Voluntary Retirement with Consent of
Company. In the event of the Participant’s voluntary Retirement with the consent
of

2



--------------------------------------------------------------------------------




the Company prior to the Vesting Date, the Participant’s Matched Performance
Award shall continue to be eligible to vest in accordance with the
performance-based vesting conditions set forth on Exhibit A hereto regardless of
such termination of employment.


(d) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A of the Code prior to the Vesting
Date, the Participant’s Matched Performance Award shall continue to be eligible
to vest in accordance with the performance-based vesting conditions set forth on
Exhibit A hereto regardless of any subsequent termination of employment.


(e) Termination of Employment by the Company without Cause or by the Participant
for Good Reason. Upon termination of the Participant’s employment by the Company
without Cause or by the Participant for Good Reason (as such terms are defined
in the Employment Agreement), the Participant shall vest in a prorated portion
of the Matched Performance Award (as detailed below) if the applicable
performance criteria are achieved, measured as of the date of the Participant’s
termination of employment, multiplied by a fraction, the numerator of which is
the number of months of Participant’s service during the Performance Period and
the denominator of which is the total number of months in the Performance
Period. The vested portion of the Matched Performance Award shall be settled in
shares of Company Stock immediately following such termination. Notwithstanding
the foregoing, (i) if termination of the Participant’s employment occurs prior
to the first anniversary of the Date of Grant, the Total Shareholder Return (as
defined in Exhibit A) will be determined as though the date of the Participant’s
termination of employment is the one-year anniversary of the Date of Grant and
(ii) the Committee (or such individual or individuals authorized by the
Committee) may, in its discretion, exercise negative discretion to determine
payout achievement.  


(f) Termination of Employment For Any Other Reason. Unless otherwise provided in
an individual agreement with the Participant, if the Participant terminates
employment with the Company and its Subsidiaries prior to the Vesting Date for
any reason other than the reasons enumerated in Subparagraphs (a) through (e)
above, the Participant’s Matched Performance Award as of the date of termination
shall be forfeited.


5.    Change in Control. Notwithstanding anything to the contrary in the Plan,
in the event of a Change in Control prior to the Vesting Date,
(a)    if the Matched Performance Award is assumed or substituted (within the
meaning of the Plan) in connection with such Change in Control, and the
Participant incurs a termination of service by the Company or its Subsidiary
without Cause or by the Participant for Good Reason during the 24-month period
following such Change in Control, then the restrictions, deferral limitations,
payment conditions, and forfeiture conditions applicable to the Matched
Performance Award shall lapse and the Matched Performance Award shall be settled
in shares of Company Stock on the date of such termination based on achievement
of applicable performance criteria, measured as of the date of such termination;
provided, however, if such termination of service occurs prior to the first
anniversary of the Date of Grant, the Total Shareholder Return will be
determined based on an assumed measurement period of one year.

3



--------------------------------------------------------------------------------




(b)     if the Matched Performance Award is not assumed or substituted in
connection with such Change in Control, then the restrictions, deferral
limitations, payment conditions, and forfeiture conditions applicable to the
Matched Performance Award shall lapse and the Matched Performance Award shall be
settled in shares of Company Stock immediately prior to the Change in Control
based on achievement of applicable performance criteria, measured as of the date
of the Change in Control; provided, however, if the Change in Control occurs
prior to the first anniversary of the Date of Grant, the Total Shareholder
Return will be determined based on an assumed measurement period of one year.
(c)     Any portion of the Matched Performance Award that could have been earned
in accordance with Section 5(a) or Section 5(b) that is not earned (in
accordance with such provisions) shall be immediately forfeited on the date of
termination or on the date of the Change in Control, as applicable.
 
6.    Change in Control Definition. Notwithstanding anything to the contrary in
the Plan, for purposes of this Award Agreement, Change in Control means and
shall be deemed to have occurred upon the first of the following events to
occur:
(a)    Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or
(b)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(c)    There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding

4



--------------------------------------------------------------------------------




securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (ii) the individuals who comprise the
Board immediately prior thereto constituting immediately thereafter at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or
(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.
For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) with respect to
any Award that constitutes a deferral of compensation subject to Section 409A of
the Code, no such Award shall become payable as a result of the occurrence of a
Change in Control unless such Change in Control also

5



--------------------------------------------------------------------------------




constitutes a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code.


For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.


7.    No Shareholder Rights Prior to Vesting. The Participant shall have no
rights of a shareholder (including the right to distributions or dividends)
until shares of Company Stock are issued pursuant to the terms of this Award
Agreement.


8.    Matched Performance Award Agreement Subject to Plan. This Award Agreement
is made pursuant to all of the provisions of the Plan, which is incorporated
herein by this reference, and is intended, and shall be interpreted, in a manner
to comply therewith. In the event of any conflict between the provisions of this
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, except as expressly provided by Paragraph 6 of this Award Agreement.


9.    No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s employment at
any time for any reason whatsoever, with or without Cause.


10.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from any Matched Performance
Award granted hereunder or other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld or to satisfy
any applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Matched Performance Award.


11.    Section 409A Compliance. The Matched Performance Award is intended to
comply with Code Section 409A to the extent subject thereto and shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Date of Grant. Notwithstanding any provision in the Plan or Award Agreement to
the contrary, no payment or distribution under this Award Agreement that
constitutes an item of deferred compensation under Code Section 409A and becomes
payable by reason of the Participant’s termination of employment or service with
the Company will be made to the Participant until the Participant’s termination
of employment or service constitutes a “separation from service” (as defined in
Code Section 409A). For purposes of this Award Agreement, each amount to be paid
or benefit to be provided shall be construed as a separate identified payment
for purposes of Code Section 409A. If a participant is a “specified employee”
(as defined in Code Section 409A), then to the extent necessary to avoid the

6



--------------------------------------------------------------------------------




imposition of taxes under Code Section 409A, such Participant shall not be
entitled to any payments upon a termination of his or her employment or service
until the earlier of: (i) the expiration of the six (6)-month period measured
from the date of such Participant’s “separation from service” or (ii) the date
of such Participant’s death. Upon the expiration of the applicable waiting
period set forth in the preceding sentence, all payments and benefits deferred
pursuant to this Section 11 (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such deferral) shall be
paid to such Participant in a lump sum as soon as practicable, but in no event
later than sixty (60) calendar days, following such expired period, and any
remaining payments due under this Award Agreement will be paid in accordance
with the normal payment dates specified for them herein.


12.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


13.    Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.


14.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


15.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.


16.    Entire Matched Performance Award Agreement. This Award Agreement
(including Exhibit A) and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof.


17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.


18.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


1.    19.    Notices. All notices and other communications under this Award
Agreement shall be in writing and shall be given by first class mail, certified
or registered with return receipt requested, and shall be deemed to have been
duly given three days after mailing to the respective parties named below:

7



--------------------------------------------------------------------------------






If to Company:    Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer


If to the Participant:    At the address noted above.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


20.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


2.    21.    Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Award Agreement. The Participant has read and understands
the terms and provisions thereof, and accepts the Matched Performance Award
subject to all the terms and conditions of the Plan and this Award Agreement.
3.    
4.    22.    No Compensation for Loss of Rights. The Participant hereby
acknowledges that under no circumstances will s/he, on ceasing to be an employee
or director of the Company or any of its Subsidiaries, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Plan that s/he might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise howsoever.
5.    
6.    23.    Severability. All the terms and provisions of this Award Agreement
are distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Award Agreement, and the enforceability, legality and validity of the remainder
of this Award Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.
7.    
8.    24.    Data Protection. The Participant hereby acknowledges and consents
to the Company and any Subsidiary sharing and exchanging his/her information
held in order to administer and operate the Plan (including personal details,
data relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data

8



--------------------------------------------------------------------------------




protection laws as his/her home country. The Participant acknowledges that s/he
has the right to request a list of the names and addresses of any potential
recipients of the Information and to review and correct the Information by
contacting his/her local human resources representative. The Participant
acknowledges that the collection, processing and transfer of the Information is
important to Plan administration and that failure to consent to same may
prohibit participation in the Plan.
25.    Additional Matters.    This Award Agreement is intended to comply with
the applicable laws of any country or jurisdiction where the Matched Performance
Award is granted under the Plan, and all provisions hereof shall be construed in
a manner to so comply.



9



--------------------------------------------------------------------------------




9.    


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO INTERNATIONAL PLC
BY




Name:
Rajiv De Silva
Title:
President & Chief Executive Officer





PARTICIPANT

Signature
 
 
 
Print Name:
Rajiv De Silva




10



--------------------------------------------------------------------------------




EXHIBIT A


The Participant will be entitled to receive a number of shares of Company Stock
on the Delivery Date equal to (i) the total number of restricted stock units
underlying the Matched Performance Award multiplied by (ii) a percentage (the
“Matching Percentage”) determined by reference to Total Shareholder Return (as
defined below) in accordance with the following:


If the Total Shareholder Return is less than 33%, the Matching Percentage will
be 0%.


If the Total Shareholder Return is 33% or higher, but less than 66%, the
Matching Percentage will be 33.33%.


If the Total Shareholder Return is 66% or higher, but less than 100%, the
Matching Percentage will be 66.67%.


If the Total Shareholder Return is 100% or higher, the Matching Percentage will
be 100%.
“Total Shareholder Return” shall mean the appreciation of the Per Share Price
during the Performance Period, plus any dividends paid on Company Stock during
such Performance Period.
“Per Share Price” shall mean the average of the closing prices of shares of
Company Stock (on the national securities exchange on which the Company Stock is
principally traded) during the thirty (30) consecutive trading days ending on
the day prior to the applicable measurement date.



11



--------------------------------------------------------------------------------




The determination of Total Shareholder Return will be made in the sole
discretion of Board, after the end of the Performance Period. The Board also has
discretion to accelerate the vesting of all or a portion of the Participant’s
Matched Performance Award based upon the overall performance of the Company
and/or the Participant or based upon any change in business conditions, provided
that the exercise of such discretion would not cause a Matched Performance Award
that would otherwise be deducible as “performance-based” compensation within the
meaning of Section 162(m) of the Code to become non-deductible

12



--------------------------------------------------------------------------------




EXHIBIT B


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Paul Campanelli
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in Section
8(d)(iv) and (v) of the Employment Agreement between Executive and the Company
dated as of May 18, 2015, (the “Employment Agreement”), Executive, for himself,
his successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or any other indemnification agreement entered into between Executive
and the Company; (c) any rights Executive may have under any applicable general
liability and/or directors and officers insurance policy maintained by the
Company; (d) any rights Executive may have to vested benefits under employee
benefit plans or incentive compensation plans of the Company; (e) any rights
Executive may have as a general shareholder of the Company; (f) Executive’s
ability to bring appropriate proceedings to enforce the Release; and (d) any
rights or claims Executive may have that cannot be waived under applicable law
(collectively, the “Excluded Claims”). Executive further acknowledges and agrees
that,


13



--------------------------------------------------------------------------------




except with respect to Excluded Claims, the Company and the Releasees have fully
satisfied any and all obligations whatsoever owed to Executive arising out of
Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.



3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)][forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.



4.
It is understood and agreed by Executive that any payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.


5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.


6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in


14



--------------------------------------------------------------------------------




any court of competent jurisdiction, either within or outside of the United
States. A certified or exemplified copy of such award or judgment shall be
conclusive evidence of the fact and amount of such award or judgment.

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.


8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






ENDO HEALTH SOLUTIONS INC.
 
Paul Campanelli
 
 
 
 
 
Dated:
 
 
Dated:
 












15

